Gilbert, J.
1. The vendor in a conditional sale, having reserved title to the property sold, the bill of sale being duly recorded, where the conditions of the sale have not been fulfilled so as to pass title to the vendee, may assert his title as against the purchaser, of the property at a sale under the foreclosure of a mortgage executed by the vendee to a third person. Myrick v. Liquid Carbonic Co., 137 Ga. 154 (73 S. E. 7, 38 L. R. A. (N. S.) 554).
2. The rule prescribed in Welsh v. Lewis, 71 Ga. 387, and Cincinnati Cordage & Paper Co. v. Dodson Printers’ Supply Co., 131 Ga. 516 (62 S. E. 810), cited by the defendant in error, has application to divesting .other liens. This is not a case of conflicting liens. The mortgagor (vendee in conditional sale) never had any title, and hence the purchaser at the sale did not obtain title.

Judgment reversed.


All the Justices concur.